Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion for summary judgment dismissing the complaint. Plaintiff allegedly slipped on Murphy’s Oil Soap and fell in a store owned by defendant. Defendant established by proof in admissible form that it had no actual or constructive notice of the alleged dangerous condition, thereby shifting *1133the burden to plaintiff to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 560). Plaintiff failed to meet that burden (see, Wright v Fay’s Drugs, 226 AD2d 1132 [decided herewith]; Milea v Ames Dept. Store, 219 AD2d 798; Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835, rearg denied 73 NY2d 918). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J.—Summary Judgment.) Present—Green, J. P., Pine, Lawton, Balio and Boehm, JJ.